Exhibit 10.01



 




SHARE EXCHANGE AGREEMENT


by and among


Tonix Pharmaceuticals, Inc. (“Tonix“)


and


the Shareholders of Tonix,


on the one hand;


and


Tamandare Explorations Inc. (“Pubco”),
a Nevada corporation


and


the Representative Stockholder


on the other hand




October 7, 2011
 
 
 
1

--------------------------------------------------------------------------------

 


 
SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement, dated as of October 7, 2011 (this “Agreement”),
is made and entered into by and among Tonix Pharmaceuticals, Inc., a Delaware
corporation (“Tonix”), and the shareholders of Tonix (“Tonix Shareholders”)
listed on the Signature Pages for Tonix Shareholders that are attached hereto,
on the one hand; and Tamandare Explorations Inc., a Nevada corporation (“Pubco”)
and the Representative Stockholder (as hereinafter defined), on the other hand.


R E C I T A L S


WHEREAS, on October 7, 2011, the Board of Directors of Pubco has adopted
resolutions approving Pubco’s acquisition of the equity interests of Tonix held
by the Tonix Stockholders (the “Acquisition”) by means of a share exchange with
the Tonix Shareholders, upon the terms and conditions hereinafter set forth in
this Agreement;


WHEREAS, the Tonix Shareholders own all of the equity interest (in shares of
capital stock or otherwise) of Tonix (the “Tonix Equity Interest”);


WHEREAS, the Representative Stockholder is the majority stockholder of Pubco,
who holds 3,250,000 shares of Pubco common stock, par value $.001 (“Pubco Common
Stock”) which represents approximately 59.09% of the issued and outstanding
capital stock of Pubco;


WHEREAS, the Representative Stockholder and the Tonix Shareholders will enter
into this Agreement for the purpose of making certain covenants,
indemnifications and agreements;


WHEREAS, upon consummation of the transactions contemplated by this Agreement,
Tonix will become a 100% wholly-owned subsidiary of Pubco;


WHEREAS, simultaneously with the Closing (as such term is defined herein), Pubco
is selling between $1,500,000 and $3,000,000 of secured convertible debentures
(the “Debentures”), which shall include the right of holders of outstanding
notes issued by Tonix (the “Old Notes”) to be converted into Debentures, in a
private placement (the “Private Placement”) to accredited investors, pursuant to
the terms of a Subscription Agreement, dated as of the date hereof, by and among
Pubco and the investors referred to therein, for the purpose of expanding the
business of the Company following the closing of the Acquisition; and


WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations corresponding
thereto, so that the Acquisition shall qualify as a tax free reorganization
under the Code, and that this share exchange transaction shall qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act of 1933, as amended and in effect on the date of this Agreement.
   
A G R E E M E N T


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 1
THE ACQUISITION


1.1           The Acquisition. Upon the terms and subject to the conditions
hereof, at the Closing (as hereinafter defined) the parties shall do the
following:


(a)           The Tonix Shareholders will each sell, convey, assign, transfer
and deliver to Pubco certificates representing the Tonix Equity Interest held by
each Tonix Shareholder as set forth in Column II of Annex I hereto, which in the
aggregate shall constitute 100% of the issued and outstanding equity interests
of Tonix, accompanied by a properly executed and authenticated stock power or
instrument of like tenor.


(b)           As consideration for the acquisition of the Tonix Equity
Interests, Pubco shall issue an aggregate of 22,666,667 newly and duly issued,
fully paid and non-assessable shares of Pubco Common Stock.  At the Closing, the
outstanding Tonix Equity Interests beneficially owned by the Tonix
Shareholders  shall be contributed and transferred to Pubco and Pubco shall
issue, and authorize its transfer agent to issue, the number of shares of Pubco
Common Stock set forth opposite such party’s name in Column III on Annex I
attached hereto (collectively, the “Pubco Shares”).  The Pubco Shares issued
shall equal approximately 85.0% of the outstanding shares of Pubco Common Stock
at the time of Closing.  For example, if there are 1,000,000 shares of Pubco
Common Stock outstanding immediately prior to the Closing, then there shall be
5,666,667 shares of Pubco Common Stock issued to the Tonix Shareholders at
Closing.


(c)           No fractional shares of Pubco Common Stock shall be issued in the
Acquisition. If the number of Shares a Tonix Shareholder holds immediately prior
to the Closing would result in the issuance of a fractional share of Pubco
Common Stock, that product will be rounded down to the nearest whole number of
shares of Pubco Common Stock if it is less than the fraction of one-half (.5) of
one share of Pubco Common Stock or rounded up to the nearest whole number of
shares of Pubco Common Stock if the said product is equal to or greater than the
fraction of one-half (.5) of one share of Pubco Common Stock.


1.2           Closing Date. The closing of the Acquisition (the “Closing”) shall
take place on October 7, 2011, or on such other date as may be mutually agreed
upon by the parties, simultaneously with the execution and delivery of this
Agreement and the consummation of the sale of Debentures for not less than
$1,500,000 in aggregate gross proceeds (including the exchange of Old Notes)
pursuant to the Private Placement. Such date is referred to herein as the
“Closing Date.”


1.3           Surrender and Exchange of Certificates
.


(a)           At the Closing, Pubco shall deliver to its transfer agent a letter
of instruction to prepare and deliver to Tonix’s counsel, who shall act as
exchange agent for the benefit of the Tonix Shareholders (the “Exchange Agent”),
(i) certificates representing the appropriate number of shares of Pubco Common
Stock as set forth in Column III of Annex I hereto, in exchange for all
outstanding Tonix Equity Interests. The Pubco Shares evidenced by the
certificates shall be registered in the names of the Tonix Shareholders, and/or
its designee(s), and shall be in the denominations for each of them set forth
opposite their respective names in Annex I hereto.


(b)           Promptly after the Closing and upon surrender of a certificate or
certificates representing the Tonix Equity Interests that were outstanding
immediately prior to the Closing (or an affidavit and indemnification in form
reasonably acceptable to counsel for Pubco stating that such Tonix Shareholder
has lost their certificate or certificates or that such have been destroyed),
Pubco shall issue to the record holder of the Tonix Equity Interests so
surrendering such certificate or certificates, a certificate or certificates
registered in the name of such Tonix Shareholder representing the number of
shares of Pubco Common Stock that such Tonix Shareholder shall be entitled to
receive as set forth in Annex I hereto.  Until the certificate, certificates or
affidavit is or are surrendered as contemplated by this Section 1.3(b) hereof,
each certificate or affidavit that immediately prior to the Closing represented
any outstanding Tonix Equity Interests shall be deemed at and after the Closing
to represent only the right to receive upon surrender as aforesaid the Pubco
Common Stock specified in Column III of Annex I hereto for the holder thereof.
 
 
 
3

--------------------------------------------------------------------------------

 

 
1.4           Taking of Necessary Action; Further Action. If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement, the Tonix Shareholders, Tonix, the Representative
Stockholder, and/or Pubco (as applicable) shall take all such lawful and
necessary action.


1.5           Certain Definitions. The following capitalized terms as used in
this Agreement shall have the respective definitions:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Best Knowledge” means the actual knowledge, after due investigation and
inquiry, of the officers, directors or advisors of the referenced party.


“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Knowledge” means the actual knowledge of the officers, directors or advisors of
the referenced party.


“Liabilities” means any direct or indirect indebtedness, guaranty, endorsement,
claim, loss, damage, deficiency, cost, expense, obligation or responsibility,
fixed or unfixed, known or unknown, asserted choate or inchoate, liquidated or
unliquidated, secured or unsecured.


 “Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” means an adverse effect on either referenced party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement, which as a whole is or would be considered
material to an investor in the securities of Pubco.
 
“Non-U.S. Person” means any person who is not a U.S. Person or is deemed not to
be a U.S. Person under Rule 902(k) of the Securities Act.


“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.


“Restricted Period” shall have the meaning set forth in Section 3.4(b)(vi).


“Representative Stockholder” means David J. Moss.


“Securities Act” means the Securities Act of 1933, as amended.


“SEC” means the Securities & Exchange Commission.


“Tax Returns” means all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes.
 
 
 
4

--------------------------------------------------------------------------------

 

 
“Tax” or “Taxes” means any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means the following markets or exchanges on which Pubco Common
Stock is listed or quoted for trading on the date in question: the NYSE
Alternext US Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.


“Transaction” means the transactions contemplated by this Agreement, including
the share exchange.


“United States” means and includes the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


“U.S. Person” as defined in Regulation S of the Securities Act means: (i) a
natural person resident in the United States; (ii) any partnership or
corporation organized or incorporated under the laws of the United States; (iii)
any estate of which any executor or administrator is a U.S. Person; (iv) any
trust of which any trustee is a U.S. Person; (v) any agency or branch of a
foreign entity located in the United States; (vi) any nondiscretionary account
or similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. Person; (vii) any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated and (if an individual) resident in the
United States; and (viii) a corporation or partnership organized under the laws
of any foreign jurisdiction and formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.


1.6           Tax Consequences.  It is intended that the terms and conditions of
this Agreement comply in all respects with Section 368(a)(1)(B) and/or Section
351 of the Code and the regulations corresponding thereto, so that the
Acquisition shall qualify as a tax-free reorganization under the Code.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF TONIX


Except as otherwise disclosed herein or in the disclosure schedule delivered by
Tonix to Pubco at the time of execution of this Agreement, Tonix hereby
represents and warrants to Pubco and the Representative Stockholder as of the
date hereof and as of the Closing Date (unless otherwise indicated), as follows:


2.1           Organization. Tonix has been duly incorporated, validly exists as
a corporation, and is in good standing under the laws of its jurisdiction of
incorporation, and has the requisite power to carry on its business as now
conducted.  Set forth on Schedule 2.1 of the disclosure schedules is a list of
those jurisdictions in which Tonix presently conducts its business, owns, holds
and operates its properties and assets.


2.2           Capitalization. The authorized capital stock of Tonix consists of
(i) 12,000,000 shares of common stock, $.01 par value per share, and (ii)
4,227,273 shares of Preferred Stock, $.01 par value per share, of which at the
Closing, 5,207,500 shares of common stock, 1,500,000 shares of Series A
preferred stock, and 2,275,527 shares of Series B preferred stock shall be
issued and outstanding.  All of the issued and outstanding shares of capital
stock of Tonix, as of the Closing, are duly authorized, validly issued, fully
paid, non-assessable and free of preemptive rights.  There are no voting trusts
or any other agreements or understandings with respect to the voting of Tonix’s
capital stock.  Except as set forth in the preceding sentence, no other class of
capital stock or other security of Tonix is authorized, issued, reserved for
issuance or outstanding.  There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which Tonix or any of the Tonix Shareholders is obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, any shares of capital
stock or other securities of Tonix.  There are no outstanding contractual
obligations (contingent or otherwise) of Tonix to retire, repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of, or other ownership
interests in, Tonix.


2.3           Subsidiaries. As of the Closing, Tonix has no direct or indirect
subsidiaries, except as disclosed in Schedule 2.3 of the disclosure schedules
hereto (collectively the “Tonix Subsidiaries,” and each a “Tonix
Subsidiary”).  Each Tonix Subsidiary is an entity duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
formation and has the requisite corporate power and authority to own, lease and
to carry on its business as now being conducted.  Tonix owns all of the shares
of each Tonix Subsidiary, and there are no outstanding options, warrants,
subscriptions, conversion rights or other rights, agreements or commitments
obligating any Tonix Subsidiary to issue any additional shares of common stock
or ordinary stock, as the case may be, of such subsidiary, or any other
securities convertible into, exchangeable for or evidence the right to subscribe
for or acquire from any Tonix Subsidiary any shares of such subsidiary.


2.4           Certain Corporate Matters. Tonix is duly qualified to do business
as a corporation and is in good standing under the laws of the state of
Delaware, and in each other jurisdiction in which the ownership of its property
or the conduct of its business requires it to be so qualified, except where the
failure to be so qualified would not have a Material Adverse Effect on Tonix’s
financial condition, results of operations or business.  Tonix has full
corporate power and authority and all authorizations, licenses and permits
necessary to carry on the business in which it is engaged and to own and use the
properties owned and used by it.
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
2.5           Authority Relative to this Agreement.  Tonix has the requisite
power and authority to enter into this Agreement and to carry out its respective
obligations hereunder.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Tonix
have been duly authorized by Tonix’s Board of Directors and no other actions on
the part of Tonix are necessary to authorize this Agreement or the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Tonix and constitutes a valid and binding agreement, enforceable
against Tonix in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.


2.6           Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by Tonix of
the transactions contemplated by this Agreement. Neither the execution and
delivery of this Agreement by Tonix nor the consummation by Tonix of the
transactions contemplated hereby, nor compliance by them with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or bylaws (or operating agreement) of Tonix or any
Tonix Subsidiary, (b) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
Contract, agreement or other instrument or obligation to which Tonix or any
Tonix Subsidiary is a party or by which any of their respective properties or
assets may be bound, or (c) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Tonix or any Tonix Subsidiary, or any
of its properties or assets, except in the case of clauses (b) and (c) for
violations, breaches or defaults which are not in the aggregate material to
Tonix taken as a whole.


2.7 Books and Records and Financial Statements. The consolidated audited balance
sheets for Tonix for its last two fiscal years ended December 31, 2010 and
December 31, 2009 and the unaudited interim balance sheet for six month period
ended June 30, 2011 (the “Tonix Accounting Date”), together with related
statements of income, cash flows, and changes in shareholder’s equity for such
fiscal years and interim period then ended (collectively, the “Tonix Financial
Statements”) to be supplied on or before the Closing Date:
 
(i)  
are in accordance with the books and records of Tonix;

 
(ii)  
present fairly the financial condition of Tonix as of the respective dates
indicated and the results of operations for such periods; and

 
(iii)  
have been prepared in accordance with GAAP by a PCAOB registered independent
accounting firm.

 
Tonix has not received any advice or notification from its independent certified
public accountants that Tonix has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Tonix
Financial Statements or the books and records of Tonix, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of Tonix
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Tonix. Tonix has not engaged in any transaction, maintained any bank account,
or used any funds of Tonix, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Tonix.


2.8           Intellectual Property.


(a) Tonix owns, is licensed or otherwise possesses legally enforceable rights to
use, license and exploit all issued patents, copyrights, trademarks, service
marks, trade names, trade secrets, and registered domain names and all
applications for registration therefor (collectively, the “Intellectual Property
Rights”) and all computer programs and other computer software, databases,
know-how, proprietary technology, formulae, and development tools, together with
all goodwill related to any of the foregoing (collectively, the “Intellectual
Property”), in each case as is necessary to conduct its business as presently
conducted, the absence of which would be considered reasonably likely to result
in a Material Adverse Effect.
 
(b) Schedule 2.8 sets forth, with respect to all issued patents and all
registered copyrights, trademarks, service marks and domain names registered
with any court, arbitrational tribunal, administrative agency or commission or
other governmental or regulatory authority or agency (a “Governmental Entity”)
by Tonix or for which an application for registration has been filed with any
Governmental Entity by Tonix, (i) the registration or application number, the
date filed and the title, if applicable, of the registration or application and
(ii) the names of the jurisdictions covered by the applicable registration or
application.  Schedule 2.8 identifies each agreement currently in effect
containing any ongoing royalty or payment obligations of Tonix in excess of
$25,000 per annum with respect to Intellectual Property Rights and Intellectual
Property that are licensed or otherwise made available to the Company.
 
(c) Except as set forth on Schedule 2.8, all Intellectual Property Rights of
Tonix that have been registered with any Governmental Entity are valid and
subsisting, except as would not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, in connection with such registered
Intellectual Property Rights, all necessary registration, maintenance and
renewal fees will have been paid and all necessary documents and certificates
will have been filed with the relevant Governmental Entities.
 
(d) Tonix is not, and will not as a result of the consummation of the
transactions contemplated by this Agreement be, in breach in any material
respect of any license, sublicense or other agreement relating to the
Intellectual Property Rights of Tonix, or any licenses, sublicenses or other
agreements as to which Tonix is a party and pursuant to which Tonix uses any
patents, copyrights (including software), trademarks or other intellectual
property rights of or owned by third parties (the “Third Party Intellectual
Property Rights”), the breach of which would be reasonably likely to result in a
Material Adverse Effect.
 
(e) Except as set forth on Schedule 2.8, Tonix has not been named as a defendant
in any suit, action or proceeding which involves a claim of infringement or
misappropriation of any Third Party Intellectual Property Right and Tonix has
not received any written notice of any actual or alleged infringement,
misappropriation or unlawful or unauthorized use of any Third Party Intellectual
Property Right.  With respect to its product candidates and products in research
or development, after the same are marketed, Tonix will not, to its Best
Knowledge, infringe any Third Party Intellectual Property Rights in any material
manner.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
(f) To the Best Knowledge of Tonix, except as set forth on Schedule 2.8, no
other person is infringing, misappropriating or making any unlawful or
unauthorized use of any Intellectual Property Rights of Tonix in a manner that
has a material impact on the business of Tonix, except for such infringement,
misappropriation or unlawful or unauthorized use as would not be reasonably
expected to have a Material Adverse Effect.


2.9           Litigation. Except as disclosed in Schedule 2.9 of the disclosure
schedules hereto, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Tonix, threatened
against or affecting Tonix or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or the Pubco Shares or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  Neither Tonix nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the Knowledge of Tonix, there is not pending or
contemplated, any investigation by the SEC involving Tonix or any current or
former director or officer of Tonix.


2.10           Legal Compliance. To the Best Knowledge of Tonix, no claim has
been filed against Tonix or any of the Tonix Subsidiaries alleging a violation
of any applicable laws and regulations of foreign, federal, state and local
governments and all agencies thereof. Tonix and each of the Tonix Subsidiaries
holds all of the material permits, licenses, certificates or other
authorizations of foreign, federal, state or local governmental agencies
required for the conduct of their respective businesses as presently conducted.


2.11           Contracts. Except as disclosed in Schedule 2.11 of the disclosure
schedules hereto, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of Tonix or the Tonix Subsidiaries.  Neither Tonix nor the Tonix
Subsidiaries is in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which they are a party or
by which they or any of their properties or assets are bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Each of the
Contracts disclosed in Schedule 2.11 are assets of Tonix, either directly or
through the Tonix Subsidiaries, and are now, and will be at closing, in full
force and effect in accordance with their respective terms.


2.12           Material Changes. Since the Tonix Accounting Date, except as
disclosed in Schedule 2.12 of the disclosures schedules hereto: (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) Tonix has not incurred
any Liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice, and (B) liabilities not required to be reflected in Tonix’s
financial statements pursuant to GAAP, (iii) Tonix has not altered its method of
accounting, (iv) Tonix has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) Tonix
has not issued any equity securities to any officer, director or Affiliate.


2.13           Labor Relations.  No labor dispute exists or, to the Knowledge of
Tonix, is imminent with respect to any of the employees of Tonix or a Tonix
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect.  None of Tonix’s or Tonix Subsidiaries’ employees is a member of a union
that relates to such employee’s relationship with Tonix or such Tonix
Subsidiary, and neither Tonix nor any of the Tonix Subsidiaries is a party to a
collective bargaining agreement, and Tonix and the Tonix Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the Knowledge of Tonix, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject
Tonix or any of the Tonix Subsidiaries to any liability with respect to any of
the foregoing matters.  Tonix and the Tonix Subsidiaries are in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
2.14           Title to Assets.  Tonix and the Tonix Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of Tonix and the Tonix Subsidiaries, in each case free and clear of all
Liens, except for Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by Tonix and the Tonix Subsidiaries and Liens for the payment of
Taxes, the payment of which is neither delinquent nor subject to penalties.  Any
real property and facilities held under lease by Tonix and the Tonix
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which Tonix and the Tonix Subsidiaries are in compliance.


2.15           Transactions with Affiliates and Employees.  Except as disclosed
in Schedule 2.15 of the disclosures schedules hereto, none of the officers or
directors of Tonix and, to the Knowledge of Tonix, none of the employees of
Tonix or a Tonix Subsidiary is presently a party to any transaction with Tonix
or any Tonix Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Knowledge of Tonix, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000, other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Tonix or a Tonix Subsidiary and
(iii) other employee benefits.


2.16     Business Records and Due Diligence. Tonix has received and reviewed all
of the Pubco materials and items set out infra in paragraph 4.32.


2.17           Certain Fees.  Except as disclosed in Schedule 2.17 of the
disclosure schedules hereto, no brokerage or finder’s fees or commissions are or
will be payable by Tonix to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.


2.18           Registration Rights.  Except as disclosed in Schedule 2.18 of the
disclosure schedules hereto, no Person has any right to cause (or any successor)
to effect the registration under the Securities Act of any securities of Tonix
(or any successor).


2.19           Tax Status.  Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Tonix and each Tonix Subsidiary has timely filed all necessary Tax
Returns and has paid or accrued all Taxes shown as due thereon, and Tonix has no
Knowledge of a tax deficiency which has been asserted or threatened against
Tonix or any Tonix Subsidiary.


2.20           No General Solicitation.  Neither Tonix nor any person acting on
behalf of Tonix has offered or sold securities in connection herewith by any
form of general solicitation or general advertising.


2.21           Foreign Corrupt Practices.  Neither Tonix, nor to the Knowledge
of Tonix, any agent or other person acting on behalf of Tonix , has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by Tonix (or made by any person acting on its behalf of which
Tonix is aware) which is in violation of law or (iv) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended
(“FCPA”).


2.22           Obligations of Management. Each officer and key employee of Tonix
and Tonix Subsidiaries is currently devoting substantially all of his or her
business time to the conduct of business of Tonix and Tonix
Subsidiaries.  Neither Tonix nor any of the Tonix Subsidiaries is aware that any
officer or key employee of Tonix or any Tonix Subsidiary is planning to work
less than full time at Tonix or any Tonix Subsidiary, as applicable, in the
future.  No officer or key employee is currently working or, to Tonix’s
Knowledge, plans to work for a competitive enterprise, whether or not such
officer or key employee is or will be compensated by such enterprise.


2.23           Minute Books. The minute books of Tonix and the Tonix
Subsidiaries made available to Pubco contain a complete summary of all meetings
and written consents in lieu of meetings of directors and stockholders since the
time of incorporation.


2.24           Employee Benefits.  Neither Tonix nor any Tonix Subsidiary has
(nor for the two years preceding the date hereof has had) any plans which are
subject to ERISA.  “ERISA” means the Employee Retirement Income Security Act of
1974 or any successor law and the regulations and rules issued pursuant to that
act or any successor law.


2.25           Money Laundering Laws.  The operations of Tonix are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the money laundering statutes of all U.S. and
non-U.S. jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental body (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving Tonix with respect to the Money Laundering Laws
is pending or, to the knowledge of Tonix, threatened.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
2.26           Disclosure. The inclusion of any item on any disclosure schedule
shall constitute disclosure for all purposes under this Agreement and all such
information is deemed to be fully disclosed to Pubco and the Representative
Stockholder, and shall not be construed as an indication of the materiality or
lack thereof of such item.
  
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE TONIX SHAREHOLDERS


Except as otherwise disclosed herein or in the disclosure schedule delivered by
the Tonix Shareholders to Pubco at the time of execution of this Agreement, the
Tonix Shareholders each hereby represent and warrant to Pubco as of the date
hereof and as of the Closing Date (unless otherwise indicated), as follows:


3.1           Ownership of the Tonix Equity Interest.  Each Tonix Shareholder
owns, beneficially and of record, good and marketable title to the amount of the
Tonix Equity Interest set forth opposite such Tonix Shareholder’s name in Column
II of Annex I hereto, free and clear of all security interests, liens, adverse
claims, encumbrances, equities, proxies, options or voting agreements.  Tonix
Shareholders represent that they each have no right or claims whatsoever to any
equity interests of Tonix, other than the Tonix Equity Interest and do not have
any options, warrants or any other instruments entitling any of them to exercise
or purchase or convert into additional equity interests of Tonix. At the
Closing, the Tonix Shareholders will convey to Pubco good and marketable title
to the Tonix Equity Interests, free and clear of any security interests, liens,
adverse claims, encumbrances, equities, proxies, options, shareholders’
agreements or restrictions.


3.2           Authority Relative to this Agreement. This Agreement has been duly
and validly executed and delivered by the Tonix Shareholders and constitutes a
valid and binding agreement of such person, enforceable against such person in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.


3.3           Purchase of Restricted Securities for Investment. The Tonix
Shareholders each acknowledge that the Pubco Shares will not be registered
pursuant to the Securities Act or any applicable state securities laws, that the
Pubco Shares will be characterized as “restricted securities” under federal
securities laws, and that under such laws and applicable regulations the Pubco
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.  In this regard, each Tonix
Shareholder is familiar with Rule 144 promulgated under the Securities Act, as
currently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.  Further, each Tonix Shareholder acknowledges and agrees
that:
 
(a)           Each Tonix Shareholder is acquiring the Pubco Shares for
investment, for such Tonix Shareholder’s own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and each Tonix Shareholder has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Each Tonix Shareholder
further represents that he, she or it does not have any Contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Pubco Shares.
 
(b)           Each Tonix Shareholder understands that the Pubco Shares are not
registered under the Securities Act on the ground that the sale and the issuance
of securities hereunder is exempt from registration under the Securities Act
pursuant to Section 4(2) thereof, and that Pubco’s reliance on such exemption is
predicated on the each Shareholder’s representations set forth herein.


3.4           Status of Stockholder. Each of the Tonix Shareholders hereby makes
the representations and warranties in either paragraph (a) or (b) of this
Section 3.4, as indicated on the Signature Page of Tonix Shareholders which is
attached and part of this Agreement:


(a)           Accredited Investor Under Regulation D. The Tonix Shareholder is
an “Accredited Investor” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, an excerpt of which is included in the
attached Annex III, and such Tonix Shareholder is not acquiring its portion of
the Pubco Shares as a result of any advertisement, article, notice or other
communication regarding the Pubco Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(b)           Non-U.S. Person Under Regulation S.  The Tonix Shareholder:


(i)           is not a “U.S. person” as defined by Rule 902 of Regulation S
promulgated under the Securities Act, was not organized under the laws of any
U.S. jurisdiction, and was not formed for the purpose of investing in securities
not registered under the Securities Act;
 
(ii)           at the time of Closing, the Tonix Shareholder was located outside
the United States;
 
 
 
9

--------------------------------------------------------------------------------

 

 
(iii)           no offer of the Pubco Shares was made to the Tonix Shareholder
within the United States;


(iv)           the Tonix Shareholder is either (a) acquiring the Pubco Shares
for its own account for investment purposes and not with a view towards
distribution, or (b) acting as agent for a principal that has signed this
Agreement or has delivered representations and warranties substantially similar
to this Section 3.4(b);


(v)           all subsequent offers and sales of the Pubco Shares by the Tonix
Shareholder will be made outside the United States in compliance with Rule 903
and Rule 904 of Regulation S, pursuant to registration of the Shares under the
Securities Act, or pursuant to an exemption from such registration; the Tonix
Shareholder understands the conditions of the exemption from registration
afforded by section 4(l) of the Securities Act and acknowledges that there can
be no assurance that it will be able to rely on such exemption.


(vi)           the Tonix Shareholder will not resell the Pubco Shares to U.S.
Persons or within the United States until after the end of the one (1) year
period commencing on the date of Closing (the “Restricted Period”);


(vii)           the Tonix Shareholder shall not and hereby agrees not to enter
into any short sales with respect to Pubco Common Stock at any time after the
execution of this Agreement by the Tonix Shareholder  and prior to the
expiration of the Restricted Period;


(viii)           in the event of resale of the Pubco Shares to non-U.S. Persons
outside of the U.S. during the Restricted Period, the Tonix Shareholder shall
provide a written confirmation or other written notice to any distributor,
dealer, or person receiving a selling concession, fee, or other remuneration in
respect of the Shares stating that such purchaser is subject to the same
restrictions on offers and sales that apply to the undersigned, and shall
require that any such purchase shall provide such written confirmation or other
notice upon resale during the Restricted Period;
  
(ix)           the Tonix Shareholder has not engaged, nor is it aware that any
party has engaged, and it will not engage or cause any third party to engage in
any “directed selling” efforts (as such term is defined in Regulation S) in the
United States with respect to the Pubco Shares;


(x)           the Tonix Shareholder is not a “distributor” as such term is
defined in Regulation S, and it is not a “dealer” as such term is defined in the
Securities Act;


(xi)           the Tonix Shareholder has not taken any action that would cause
any of the parties to this Agreement to be subject to any claim for commission
or other or remuneration by any broker, finder, or other person; and


(xii)           the Tonix Shareholder hereby represents that it has satisfied
fully  the laws of the jurisdiction in which it is located or domiciled, in
connection with the acquisition of the Pubco Shares or this Agreement, including
(i) the legal requirements of the Tonix Shareholder’s jurisdiction for the
purchase and acquisition of the Pubco Shares, (ii) any foreign exchange
restrictions applicable to such purchase and acquisition, (iii) any governmental
or other consents that may need to be obtained, and (iv) the income tax and
other tax consequences, if any, which may be relevant to the purchase, holding,
redemption, sale, or transfer of the Pubco Shares; and further, the Tonix
Shareholder agrees to continue to comply with such laws as long as it shall hold
the Pubco Shares.


(c)           The Tonix Shareholder understands that the Pubco Shares are being
offered and sold to it in reliance on specific provisions of federal and state
securities laws and that the parties to this Agreement are relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understanding of the Tonix Shareholder set forth herein in
order to determine the applicability of such provisions.  Accordingly, the Tonix
Shareholder agrees to notify Pubco of any events which would cause the
representations and warranties of the Tonix Shareholder to be untrue or breached
at any time after the execution of this Agreement by such Tonix Shareholder and
prior to the expiration of the Restricted Period.


3.5 Investment Risk. The Tonix Shareholder is able to bear the economic risk of
acquiring the Pubco Shares pursuant to the terms of this Agreement, including a
complete loss of such the Tonix Shareholder’s investment in the Pubco Shares.


3.6 Restrictive Legends. The Tonix Shareholder acknowledges that the
certificate(s) representing the Tonix Shareholder’s pro rata portion of the
Pubco Shares shall each conspicuously set forth on the face or back thereof a
legend in substantially the following form, corresponding to the stockholder’s
status as set forth in Section 3.4 and the signature pages hereto:
 
 
 
10

--------------------------------------------------------------------------------

 

 
REGULATION D LEGEND:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
REGULATION S LEGEND:


“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION;
HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


3.7 Disclosure.  The representations and warranties and statements of fact made
by Tonix Shareholders in this Agreement are, as applicable, accurate, correct
and complete and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PUBCO
AND THE REPRESENTATIVE STOCKHOLDER


Except as otherwise disclosed herein or in the disclosure schedule delivered by
Pubco and the Representative Stockholder to Tonix at the time of execution of
this Agreement, Pubco and the Representative Stockholder hereby, jointly and
severally, represent and warrant to Tonix and the Tonix Shareholders as of the
date hereof and as of the Closing Date (unless otherwise indicated), as follows:


4.1 Organization and Qualification.  Pubco is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Pubco is not, to its Knowledge, in violation nor
default of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents (collectively
the “Charter Documents”).  Pubco is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


4.2 Authorization; Enforcement.  Pubco has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Agreement by Pubco and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Pubco and no further action is required by Pubco, the
Board of Directors or Pubco’s stockholders in connection therewith other than in
connection with the Required Approvals, as defined in Section 4.4.  This
Agreement has been (or upon delivery will have been) duly executed by Pubco and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of Pubco enforceable against Pubco in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


4.3 No Conflicts.  The execution, delivery and performance by Pubco of this
Agreement and the consummation by Pubco of the other transactions to which it is
a party and as contemplated hereby do not and will not: (i) conflict with or
violate any provision of Pubco’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of Pubco, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Pubco debt or otherwise) or other understanding to which Pubco is
a party or by which any property or asset of Pubco is bound or affected, or
(iii) subject to the Required Approvals, as defined by Section 4.4, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which Pubco is subject (including federal and state securities laws and
regulations), or by which any property or asset of Pubco is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.


4.4 Filings, Consents and Approvals.  Pubco is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Pubco of this Agreement, other than the filing of a
Current Report on Form 8-K and Form D with the SEC and such filings as are
required to be made under applicable federal and state securities laws
(collectively, the “Required Approvals”).
 
 
 
11

--------------------------------------------------------------------------------

 

 
4.5 Issuance of the Pubco Shares.  The Pubco Shares are duly authorized and,
when issued and paid for in accordance with this Agreement, will be duly and
validly issued, fully paid and non-assessable, free and clear of all Liens
imposed on or by Pubco other than restrictions on transfer provided for in this
Agreement.


4.6 Capitalization.  The capitalization of Pubco is as set forth on Schedule
4.6, which Schedule 4.6 shall also include the number of shares of Pubco Common
Stock owned beneficially, and of record, by Affiliates of Pubco as of the date
hereof, if any.  Other than as set forth in Schedule 4.6, Pubco has not issued
any capital stock since its most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by this Agreement.  There are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Pubco Common Stock, or Contracts, commitments,
understandings or arrangements by which Pubco or any subsidiary of Pubco is or
may become bound to issue additional shares of Pubco Common Stock or Common
Stock Equivalents.  The issuance of the Pubco Shares will not obligate Pubco to
issue shares of Pubco Common Stock or other securities to any Person (other than
to the Tonix Shareholders) and will not result in a right of any holder of Pubco
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities.  All of the outstanding shares of capital stock of Pubco are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder or Pubco’s board of directors is required for the issuance of the
Pubco Shares.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to Pubco’s capital stock to which Pubco is a
party or, to the Knowledge of Pubco, between or among any of Pubco’s
stockholders. “Common Stock Equivalents” means any securities of Pubco or of any
subsidiary of Pubco which would entitle the holder thereof to acquire at any
time Pubco Common Stock, including, without limitation, any debt, preferred
stock, rights, options, warrants or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive Pubco Common Stock.


4.7 SEC Reports; Financial Statements.  Pubco has filed all reports, schedules,
forms, statements and other documents required to be filed by Pubco under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as Pubco was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  To the Knowledge of Pubco and the Representative Stockholder, as of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of Pubco included in the SEC Reports (“Financial Statements”) comply
in all material respects with applicable accounting requirements and the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Pubco as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.


4.8 Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof or in connection herewith:
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) Pubco
has not incurred any Liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in Pubco’s financial statements pursuant to GAAP or disclosed in filings made
with the SEC, (iii) Pubco has not altered its method of accounting, (iv) Pubco
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) Pubco has not issued any equity
securities to any officer, director or Affiliate.  Pubco does not have pending
before the SEC any request for confidential treatment of information.  Except
for the issuance of the Pubco Shares contemplated by this Agreement or as set
forth on Schedule 4.8, no event, liability or development has occurred or exists
with respect to Pubco or any subsidiary of Pubco or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by Pubco under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.


4.9 Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Pubco and the
Representative Stockholder,  threatened against or affecting Pubco or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the Pubco Shares, or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  Neither Pubco nor any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty.  Except as set forth on Schedule 4.9 hereto, there
has not been, and to the Knowledge of Pubco and the Representative Stockholder,
there is not pending or contemplated, any investigation by the SEC involving
Pubco or any current director or officer of Pubco.  The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by Pubco under the Securities Act.
 
 
 
12

--------------------------------------------------------------------------------

 

 
4.10 Labor Relations.  No labor dispute exists or, to the Knowledge of Pubco and
the Representative Stockholder, is imminent with respect to any of the employees
of Pubco which could reasonably be expected to result in a Material Adverse
Effect.  None of Pubco’s employees is a member of a union that relates to such
employee’s relationship with Pubco, and Pubco is not a party to a collective
bargaining agreement, and Pubco believes that its relationships with their
employees are good.  No executive officer, to the Knowledge of Pubco and the
Representative Stockholder, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
Contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject
Pubco to any liability with respect to any of the foregoing matters.  Pubco is
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


4.11 Compliance.  To the Knowledge of Pubco and the Representative Stockholder,
Pubco: (i) is not in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by Pubco under), nor has Pubco received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is not in violation of any order of any court,
arbitrator or governmental body, or (iii) is not or has not been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.


4.12 Regulatory Permits.  Pubco possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its business, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and Pubco has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.


4.13 Title to Assets.  Pubco has good and marketable title in all personal
property owned by it that is material to the business of, in each case free and
clear of all Liens, except for Liens that do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Pubco and Liens for the payment of Taxes, the
payment of which is neither delinquent nor subject to penalties.  Pubco does not
own any real property.  Any real property and facilities held under lease by
Pubco, if any, is held by Pubco under valid, subsisting and enforceable leases
with which Pubco is in compliance.


4.14 Patents and Trademarks.  Pubco has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or material for use in connection with their business and which the failure to
so have could have a Material Adverse Effect (collectively, the “Pubco
Intellectual Property Rights”).  Pubco has not received a notice (written or
otherwise) that any of the Pubco Intellectual Property Rights used by Pubco
violates or infringes upon the rights of any Person.  To the Knowledge of Pubco
and the Representative Stockholder, all such Pubco Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.  Pubco has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


4.15 Transactions with Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of Pubco and, to the Knowledge of
Pubco and the Representative Stockholder, none of the employees of Pubco is
presently a party to any transaction with Pubco (other than for services as
employees, officers and directors), including any Contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the Knowledge of Pubco,
any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000, other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Pubco and (iii) other employee benefits.


4.16 Sarbanes-Oxley; Internal Accounting Controls.  Pubco is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.  Pubco maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Pubco has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for Pubco and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by Pubco in the reports it files or submits under the Exchange Act
is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms.  Pubco’s certifying officers have
evaluated the effectiveness of Pubco’s disclosure controls and procedures as of
the end of the period covered by Pubco’s most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”).  Pubco presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officer about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in Pubco’s internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, Pubco’s
internal control over financial reporting.


4.17 Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by Pubco to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 

 
4.18 Issuance of Pubco Shares. Assuming the accuracy of the Tonix Shareholders’
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and issuance of the Pubco Shares by
Pubco to the Tonix Shareholders as contemplated hereby. The issuance of the
Pubco Shares hereunder does not contravene the rules and regulations of the
applicable Trading Market.


4.19 Investment Company. Pubco is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


4.20 Listing and Maintenance Requirements.  Pubco Common Stock is currently
quoted on FINRA’s Over-the-Counter Bulletin Board Quotation Service (“OTC
Bulletin Board”) under the symbol “TAEI” and Pubco has not, in the 24 months
preceding the date hereof, received any notice from the OTC Bulletin Board or
FINRA or any trading market on which Pubco Common Stock is or has been listed or
quoted to the effect that Pubco is not in compliance with the quoting, listing
or maintenance requirements of the OTCBB or such other trading market.  Pubco
is, and has no reason to believe that it will not, in the foreseeable future
continue to be, in compliance with all such quoting, listing and maintenance
requirements.


4.21 Application of Takeover Protections.  Pubco has taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under Pubco’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Tonix Shareholders as a
result of the Tonix Shareholders and Pubco fulfilling their obligations or
exercising their rights under this Agreement, including without limitation as a
result of Pubco’s issuance of the Pubco Shares and the Tonix Shareholders’
ownership of the Pubco Shares.


4.22 No Integrated Offering. To the Knowledge of Pubco and the Representative
Stockholder, and assuming the accuracy of the Tonix Shareholders’
representations and warranties set forth in Section 3, neither Pubco, nor any of
its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Pubco Shares to be integrated with prior offerings by Pubco for purposes of (i)
the Securities Act which would require the registration of any such securities
under the Securities Act, or (ii) any applicable shareholder approval provisions
of any Trading Market on which any of the securities of Pubco are listed or
designated.


4.23 Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Pubco has filed all necessary Tax Returns and has paid or accrued all
Taxes shown as due thereon, and Pubco has no knowledge of a tax deficiency which
has been asserted or threatened against Pubco.


4.24 No General Solicitation.  Neither Pubco nor any person acting on behalf of
Pubco has offered or sold any of the Pubco Shares by any form of general
solicitation or general advertising.


4.25 Foreign Corrupt Practices.  Neither Pubco, nor to the Knowledge of Pubco
and the Representative Stockholder, any agent or other person acting on behalf
of Pubco, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Pubco (or made by any person acting on
its behalf of which Pubco is aware) which is in violation of law or (iv)
violated in any material respect any provision of the FCPA.


4.26 Accountants.  Pubco’s accounting firm is set forth on Schedule 4.26 of the
disclosure schedules.  To the Knowledge and belief of Pubco and the
Representative Stockholder, such accounting firm: (i) is a registered public
accounting firm as required by the Exchange Act and (ii) expressed its opinion
with respect to the financial statements included in Pubco’s Annual Report for
the year ended December 31, 2010.


4.27 No Disagreements with Accountants and Lawyers.  To the Knowledge of Pubco
and the Representative Stockholder, there are no disagreements of any kind,
including but not limited to any disagreements regarding fees owed for services
rendered, presently existing, or reasonably anticipated by Pubco to arise,
between Pubco and the accountants and lawyers formerly or presently employed by
Pubco which could affect Pubco’s ability to perform any of its obligations under
this Agreement, and Pubco is current with respect to any fees owed to its
accountants and lawyers.


4.28 Regulation M Compliance.  Pubco has not, and to the Knowledge of Pubco and
the Representative Stockholder, no one acting on behalf of Pubco has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of Pubco to
facilitate the sale or resale of any of the Pubco Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of Pubco, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of Pubco.
 
 
 
14

--------------------------------------------------------------------------------

 

 
4.29 Money Laundering Laws. The operations of Pubco are and have been conducted
at all times in compliance with the Money Laundering Laws and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Pubco with respect to the Money Laundering Laws is
pending or, to the best Knowledge of Pubco and the Representative Stockholder,
threatened.


4.30 Minute Books. The minute books of Pubco made available to Tonix and the
Tonix Shareholders contain a complete summary of all meetings and written
consents in lieu of meetings of directors and stockholders since the time of
incorporation.


4.31 Employee Benefits.  Pubco has not (nor for the two years preceding the date
hereof has) had any plans which are subject to ERISA.


4.32 Business Records and Due Diligence.  Prior to the Closing, Pubco delivered
to Tonix all records and documents relating to Pubco, which Pubco possesses,
including, without limitation, books, records, government filings, Tax Returns,
Charter Documents, corporate records, stock records, consent decrees, orders,
and correspondence, director and stockholder minutes, resolutions and written
consents, stock ownership records, financial information and records, and other
documents used in or associated with Pubco and Pubco’s subsidiaries, if any.


               4.33     Contracts.  Except as set forth in Schedule 4.33 of the
disclosure schedules hereto, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of Pubco taken as a whole.  Pubco is not in violation of
or in default under (nor does there exist any condition which upon the passage
of time or the giving of notice would cause such a violation of or default
under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


                4.34                                No Undisclosed
Liabilities.  Except as otherwise disclosed in Schedule 4.34 of the disclosure
schedules, Pubco’s Financial Statements or incurred in the ordinary course of
business after the fiscal year ended December 31, 2010 (the financial statements
of which were filed with the SEC along with Pubco’s annual report on Form 10-K
on March 2, 2011), Pubco has no other undisclosed liabilities whatsoever, either
direct or indirect, matured or unmatured, accrued, absolute, contingent or
otherwise.  Pubco and the Representative Stockholder represent that at the date
of Closing, Pubco shall have no liabilities or obligations whatsoever, either
direct or indirect, matured or un-matured, accrued, absolute, contingent or
otherwise.


4.35           No SEC or FINRA Inquiries. To the Knowledge of Pubco and the
Representative Stockholder, neither Pubco nor any of its present officers or
directors is, or has ever been, the subject of any formal or informal inquiry or
investigation by the SEC or FINRA.


           4.36           Financial Condition.  Pubco is a shell company with no
substantial business operations and no material assets.


4.37           Transfer Agent.  Pubco’s transfer agent is listed on Schedule
4.37 with its name, address, telephone number, fax number, contact person and
email address.  Such transfer agent is eligible to transfer securities via
Depository Trust Company (“DTC”) and Deposit Withdrawal Agent Commission
(“DWAC”).


4.38           Disclosure.  The representations and warranties and statements of
fact made by Pubco and the Representative Stockholder in this Agreement, and all
statements set forth in the certificates delivered by Pubco and the
Representative Stockholder at the Closing pursuant to this Agreement, are, as
applicable, accurate, correct and complete and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements and information contained herein not false or
misleading. The copies of all documents furnished by Pubco and the
Representative Stockholder pursuant to the terms of this Agreement are complete
and accurate copies of the original documents.  The schedules, certificates, and
any and all other statements and information, whether furnished in written or
electronic form, to Tonix or its representatives by or on behalf of Pubco and
the Representative Stockholder in connection with this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.


ARTICLE 4A
REPRESENTATIONS AND WARRANTIES OF THE REPRESENTATIVE SHAREHOLDER


Except as otherwise disclosed herein or in the disclosure schedule delivered by
the Representative Stockholder to Tonix at the time of execution of this
Agreement, the Representative Stockholder represents and warrants to Tonix as of
the date hereof and as of the Closing Date (unless otherwise indicated), as
follows:
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
4A.1           Ownership of the Pubco Equity Interest.  The Representative
Stockholder owns, beneficially and of record, good and marketable title to the
amount of shares of Pubco common stock set forth opposite the Representative
Stockholder’s name in Column II of Annex II hereto, free and clear of all
security interests, liens, adverse claims, encumbrances, equities, proxies,
options or voting agreements except for those restrictions imposed by the
Securities Act of 1933 as amended.  The Representative Stockholder represents
that he has no rights or claims whatsoever to any equity interests of Pubco,
other than his shares and does not have any options, warrants or any other
instruments entitling him to exercise or purchase or convert into additional
equity interests of Pubco. At the Closing, the Representative Stockholder will
convey to Pubco good and marketable title to the number of shares of Pubco
common stock set forth in Column III of Annex II hereto, free and clear of any
security interests, liens, adverse claims, encumbrances, equities, proxies,
options, shareholders’ agreements or restrictions, except for those restrictions
imposed by the Securities Act of 1933, as amended.


4A.2           Authority Relative to this Agreement. This Agreement has been
duly and validly executed and delivered by the Representative Stockholder and
constitutes a valid and binding agreement of the Representative Stockholder,
enforceable against such person in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.


              4A.3   Disclosure.  The representations and warranties and
statements of fact made by the Representative Stockholder in this Article 4A
are, as applicable, accurate, correct and complete and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements and information contained herein not false or
misleading.
 
ARTICLE 5
INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS


5.1           Indemnification.


(a)           Subject to the provisions of this Article 5, and irrespective of
any due diligence investigation conducted by Tonix with regard to the
transactions contemplated hereby, the Representative Stockholder agrees to
indemnify fully in respect of, hold harmless and defend Tonix, the Tonix
Subsidiaries and the Tonix Shareholders, and each of the officers, agents and
directors of Tonix, the Tonix Subsidiaries or the Tonix Shareholders, against
any damages, liabilities, costs, claims, proceedings, investigations, penalties,
judgments, deficiencies, including taxes, expenses (including, but not limited
to, any and all interest, penalties and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively “Claims”) to which it or they may become subject arising out of or
based on either (i) any breach of or inaccuracy in any of the representations
and warranties or covenants or conditions made by Pubco and/or the
Representative Stockholder herein in this Agreement; or (ii) any and all
liabilities arising out of or in connection with: (A) any of the assets of Pubco
prior to the Closing; or (B) the operations of Pubco prior to the Closing.


(b)           Subject to the provisions of this Article 5, Tonix agrees to
indemnify fully in respect of, hold harmless and defend the Representative
Stockholder against any Claims to which it or they may become subject arising
out of or based on (i) any breach of or inaccuracy in any of the representations
and warranties or covenants or conditions made by Tonix and/or the Tonix
Shareholders herein in this Agreement; or (ii) any and all liabilities arising
out of or in connection with: (A) any of the assets of Tonix or the Tonix
Subsidiaries subsequent to the Closing; or (B) the operations of Tonix or the
Tonix Subsidiaries subsequent to the Closing.


5.2           Survival of Representations and Warranties.  Notwithstanding
provision in this Agreement to the contrary, the representations and warranties
given or made by Pubco, the Representative Stockholder, Tonix and the Tonix
Shareholders under this Agreement shall survive the date hereof for a period of
twenty-four (24) months from and after the Closing Date (the last day of such
period is herein referred to as the “Expiration Date”), except that any written
claim for breach thereof made and delivered prior to the Expiration Date to the
party against whom such indemnification is sought shall survive thereafter and,
as to any such claim, such applicable expiration will not effect the rights to
indemnification of the party making such claim; provided, however, that any
representations and warranties that were fraudulently made shall not expire on
the Expiration Date and shall survive indefinitely and claims with respect to
fraud by Pubco, the Representative Stockholder, Tonix or the Tonix Shareholders
must be made at any time, as long as such claim is made within a reasonable
period of time after discovery by the claiming party.


5.3           Method of Asserting Claims, Etc.  The party claiming
indemnification is hereinafter referred to as the “Indemnified Party” and the
party against whom such claims are asserted hereunder is hereinafter referred to
as the “Indemnifying Party.” All Claims for indemnification by any Indemnified
Party under this Article 5 shall be asserted as follows:


(a)           In the event that any Claim or demand for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a third party, said
Indemnified Party shall, within ten (10) business days from the date upon which
the Indemnified Party has Knowledge of such Claim, notify the Indemnifying Party
of such claim or demand, specifying the nature of and specific basis for such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such Claim or demand) (the “Claim Notice”).  The Indemnified Party’s failure to
so notify the Indemnifying Party in accordance with the provisions of this
Agreement shall not relieve the Indemnifying Party of liability hereunder unless
such failure materially prejudices the Indemnifying Party’s ability to defend
against the claim or demand.  The Indemnifying Party shall have 30 days from the
giving of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party:  (i) whether or not the Indemnifying Party disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such Claim
or demand, and (ii) whether or not the Indemnifying Party desires, at the sole
cost and expense of the Indemnifying Party, to defend the Indemnified Party
against such Claims or demand; provided, however, that any Indemnified Party is
hereby authorized prior to and during the Notice Period to file any motion,
answer or other pleading which he shall deem necessary or appropriate to protect
his interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party.  In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that he does not dispute liability
for indemnification under this Article 5 and that he desires to defend the
Indemnified Party against such claim or demand and except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion.  The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”).  If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his counsel in contesting any Claim or
demand which the Indemnifying Party elects to contest or, if appropriate and
related to the Claim in question, in making any Counterclaim against the person
asserting the third party Claim or demand, or any cross-complaint against any
person.  No Claim for which indemnity is sought hereunder and for which the
Indemnifying Party has acknowledged liability for indemnification under this
Article 5 may be settled without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.
 
 
 
16

--------------------------------------------------------------------------------

 

 
                  (b)    In the event any Indemnified Party should have a Claim
against any Indemnifying Party hereunder which does not involve a Claim or
demand being asserted against or sought to be collected from him by a third
party, the Indemnified Party shall give a Claim Notice with respect to such
Claim to the Indemnifying Party.  If, after receipt of a Claim Notice, the
Indemnifying Party does not notify the Indemnified Party within the Notice
Period that he disputes such Claim, then the Indemnifying Party shall be deemed
to have admitted liability for such Claim in the amount set forth in the Claim
Notice.


(c)         The Indemnifying Party shall be given the opportunity to defend the
respective Claim.


ARTICLE 6
COVENANTS OF THE PARTIES


6.1           Corporate Examinations and Investigations. Prior to the Closing,
each party shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of Tonix and Pubco as each party may request. In order that each party
may have the full opportunity to do so, Tonix and Pubco, the Tonix Shareholders
and the Representative Stockholder shall furnish each party and its
representatives during such period with all such information concerning the
affairs of Tonix or Pubco as each party or its representatives may reasonably
request and cause Tonix or Pubco and their respective officers, employees,
consultants, agents, accountants and attorneys to cooperate fully with each
party’s representatives in connection with such review and examination and to
make full disclosure of all information and documents requested by each party
and/or its representatives. Any such investigations and examinations shall be
conducted at reasonable times and under reasonable circumstances, it being
agreed that any examination of original documents will be at each party’s
premises, with copies thereof to be provided to each party and/or its
representatives upon request.


6.2           Cooperation; Consents. Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Acquisition
and (ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.


6.3           Conduct of Business. Subject to the provisions hereof, from the
date hereof through the Closing, each party hereto shall (i) conduct its
business in the ordinary course and in such a manner so that the representations
and warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing and (ii)
not enter into any material transactions or incur any material liability not
required or specifically contemplated hereby, without first obtaining the
written consent of Tonix and the Tonix Shareholders on the one hand and Pubco
and the Representative Stockholder on the other hand. Without the prior written
consent of Tonix, the Tonix Shareholders, Pubco or the Representative
Stockholder, except as required or specifically contemplated hereby, each party
shall not undertake or fail to undertake any action if such action or failure
would render any of said warranties and representations untrue in any material
respect as of the Closing.
 
6.4           Litigation. From the date hereof through the Closing, each party
hereto shall promptly notify the representative of the other parties of any
lawsuits, claims, proceedings or investigations which after the date hereof are
threatened or commenced against such party or any of its affiliates or any
officer, director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a Material Adverse Effect on Pubco.


6.5           Notice of Default. From the date hereof through the Closing, each
party hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.


6.6           Bylaws. If necessary, Pubco shall amend its bylaws to permit the
election and/or appointment of additional new directors to Pubco’s Board of
Directors as set forth in Section 7.1(a) below.


6.7           Confidentiality; Access to Information.
 
(a)           Confidentiality. Any confidentiality agreement or letter of intent
previously executed by the parties shall be superseded in its entirety by the
provisions of this Agreement. Each party agrees to maintain in confidence any
non-public information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and (iv)
disclosure required by law. In the event this Agreement is terminated as
provided in Article 8 hereof, each party will return or cause to be returned to
the other all documents and other material obtained from the other in connection
with the Transaction contemplated hereby.
 
 
 
17

--------------------------------------------------------------------------------

 

 
(b)           Access to Information.


(i)           Tonix will afford Pubco and its financial advisors, accountants,
counsel and other representatives reasonable access during normal business
hours, upon reasonable notice, to the properties, books, records and personnel
of Tonix during the period prior to the Closing to obtain all information
concerning the business, including the status of product development efforts,
properties, results of operations and personnel of Tonix, as Pubco may
reasonably request. No information or Knowledge obtained by Pubco in any
investigation pursuant to this Section 6.7(b) will affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Transaction.
 
(ii)           Pubco will afford Tonix and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Pubco during the period prior to the Closing to obtain all
information concerning the business, including the status of product development
efforts, properties, results of operations and personnel of Pubco, as Tonix may
reasonably request. No information or knowledge obtained by Tonix in any
investigation pursuant to this Section 6.7(b) will affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Transaction.


6.8           Share Cancellation and Transfers. Simultaneously with the Closing,
the Representative Stockholder listed in Column I of Annex II attached hereto
shall surrender the number of shares of Pubco Common Stock set forth opposite
the Representative Stockholder’s name in Column III on Annex II for
cancellation. In connection with such share cancellation, the Representative
Stockholder agrees to execute and deliver any documents and instruments
reasonably necessary to effect such cancellation, including originally executed
certificate(s) and stock powers, with proper endorsements and/or medallion
certified signatures as may be required by Pubco’s transfer agent.


6.9           Public Disclosure. Except to the extent previously disclosed or to
the extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.
Notwithstanding the foregoing, the parties hereto agree that Tonix will prepare
and file a Current Report on Form 8-K pursuant to the Exchange Act to report the
execution of this Agreement.


6.10           Information Statement for Change in Majority of Directors.  As
directed by Tonix, Pubco and the Representative Stockholder will use their best
efforts to ensure that Pubco’s current director will remain a director of Pubco
until the expiration of the 10-day period beginning on the date of the filing of
the information statement relating to a change in majority of directors of Pubco
with the SEC pursuant to Rule 14f-1 promulgated under the Exchange Act
(“Information Statement”), which Information Statement shall be prepared by
Tonix and filed by the Tonix Officers (as defined hereafter) on behalf of Pubco
after the Closing.


6.11           Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of Tonix, after the Closing Date, the Representative
Stockholder shall use his reasonable best efforts to provide such information
available to him, including information, filings, reports, financial statements
or other circumstances of Pubco occurring, reported or filed prior to the
Closing, as may be necessary or required by Pubco for the preparation of the
post-Closing Date reports that Pubco is required to file with the SEC to remain
in compliance and current with its reporting requirements under the Securities
Act, or filings required to address and resolve matters as may relate to the
period prior to the Closing and any SEC comments relating thereto or any SEC
inquiry thereof.


6.12           Payment of Pubco Liabilities.  The Representative Stockholder
hereby agrees to pay all of the liabilities of Pubco listed in Schedule 4.34 of
the disclosures schedules attached hereto in their entirety on or before the
Closing Date.
 
ARTICLE 7
CONDITIONS TO CLOSING


7.1           Conditions to Obligations of Tonix and the Tonix Shareholders. The
obligations of Tonix and the Tonix Shareholders under this Agreement shall be
subject to each of the following conditions:


(a)           Closing Deliveries. At the Closing, Pubco and the Representative
Stockholder shall have delivered or caused to be delivered to Tonix and the
Tonix Shareholders the following:
 
 

 
 
18

--------------------------------------------------------------------------------

 
(i)           this Agreement duly executed by Pubco and the Representative
Stockholder;


(ii)           letters of resignation from Pubco’s sole officer, with his
resignation as to all of the offices he currently holds with Pubco to be
effective on the Closing Date, and confirming that such officer has no claim
against Pubco in respect of any outstanding remuneration or fees of whatever
nature as of the Closing;


(iii)           letter of resignation of Pubco’s sole director, with the
resignation of such director to be effective 10 days after the filing and
mailing of the Information Statement;


(iv)           resolutions duly adopted by the Board of Directors of Pubco
approving the following events or actions, as applicable:


a.  
the execution, delivery and performance of this Agreement;



b.  
the Acquisition and the terms thereof;



c.  
adoption of bylaws in the form agreed by the parties;



d.  
fixing the number of authorized directors on the board of directors at seven
(7);



e.  
the appointment of Seth Lederman as Chairman of the board of directors, and the
appointment of Stuart Davidson, Patrick Grace, Ernest Mario, Charles Mather,
Donald Landry and John Rhodes as additional directors, to serve on the Pubco
board of directors, effective 10 days after the filing and mailing of the
Information Statement; and



f.  
the appointment of the following persons as officers of Pubco, effective on the
Closing Date, with the titles set forth opposite his or her name (the “Tonix
Officers”):

 

 
Seth Lederman
Chief Executive Officer, President, Secretary and Chairman of the Board
            Rhonda Rosen     Chief Financial Officer             Benjamin
Selzer      Chief Operating Officer  

 
(v)           a certificate of good standing for Pubco from its jurisdiction of
incorporation, dated not earlier than five (5) days prior to the Closing Date;


(vi)           an instruction letter signed by the President of Pubco addressed
to Pubco’s transfer agent of record, in a form reasonably acceptable to Tonix
and consistent with the terms of this Agreement, instructing the transfer agent
to issue stock certificates representing the Pubco Shares to be delivered
pursuant to this Agreement registered in the names of the Tonix Shareholders as
set forth in Annex I;


(vii)           the Return to Treasury Agreement duly executed by Pubco and the
Representative Stockholder evidencing the cancellation of an aggregate of
1,500,000 shares of Pubco Common Stock owned by it in consideration for $100.00;


(viii)           A certificate of Holladay Stock Transfer Inc., Pubco’s transfer
agent and registrar, certifying as of the business day prior to the Acquisition,
and before taking into consideration the cancellation of Pubco Common Stock as
indicated in Section 7.1(a)(vii) hereof, a true and complete list of the names
and addresses of the record owners of all of the outstanding shares of Pubco
Common Stock, together with the number of shares of Pubco Common Stock held by
each record owner;


(ix)           a certificate of the Secretary of Pubco, dated as of the Closing
Date, certifying as to (i) the incumbency of officers of Pubco executing this
Agreement and all exhibits and schedules hereto and all other documents,
instruments and writings required pursuant to this Agreement (the “Transaction
Documents”), (ii) a copy of the Certificate of Incorporation and By-Laws
of  Pubco, as in effect on and as of the Closing Date, and (iii) a copy of the
resolutions of the Board of Directors of Pubco authorizing and approving Pubco’s
execution, delivery and performance of the Transaction Documents, all matters in
connection with the Transaction Documents, and the transactions contemplated
thereby;


(x)           an opinion from Macdonald Tuskey, counsel to Pubco, with respect
to the matters set forth in Exhibit A attached hereto, addressed to Tonix and
the Tonix Shareholders and dated as of the Closing Date;


(xi)           all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and any other information or documents
reasonably requested by Tonix’s representatives with respect to Pubco; and


(xii)           such other documents as Tonix and/or the Tonix Shareholders may
reasonably request in connection with the transactions contemplated hereby.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Representations and Warranties to be True. The representations and
warranties of Pubco and the Representative Stockholder herein contained shall be
true in all material respects at the Closing with the same effect as though made
at such time. Pubco and the Representative Stockholder shall have performed in
all material respects all obligations and complied in all material respects with
all covenants and conditions required by this Agreement to be performed or
complied with by them at or prior to the Closing.


(c)           No Assets and Liabilities. At the Closing, Pubco shall have no
liabilities, debts or payables (contingent or otherwise) other than those
liabilities listed in Schedule 4.34 of the disclosure schedules hereto, no tax
obligations, no material assets, and except as contemplated in this Agreement,
no material changes to its business or financial condition shall have occurred
since the date of this Agreement.


(d)           SEC Filings. At the Closing, Pubco will be current in all SEC
filings required by it to be filed.


(e)           Outstanding Capital Stock. Pubco shall have at least 75,000,000
shares of Pubco Common Stock authorized of which no more than 4,000,000 shares
shall be issued and outstanding in the aggregate at the Closing.


(f)           No Adverse Effect.  The business and operations of Pubco will not
have suffered any Material Adverse Effect.
 
7.2           Conditions to Obligations of Pubco and the Representative
Stockholder. The obligations of Pubco and the Representative Stockholder under
this Agreement shall be subject to each of the following conditions:


(a)           Closing Deliveries. On the Closing Date, Tonix and/or the Tonix
Shareholders shall have delivered to Pubco the following:


(i) this Agreement duly executed by Tonix and the Tonix Shareholders;


(ii)           resolutions duly adopted by the Board of Directors of Tonix
authorizing and approving the execution, delivery and performance of this
Agreement;


(iii)           certificates representing the Tonix Equity Interests to be
delivered pursuant to this Agreement duly endorsed or accompanied by duly
executed stock powers or instruments of like tenor;


(iv)           a certificate of the Secretary or other duly qualified officer of
Tonix, dated as of the Closing Date, certifying as to (i) the incumbency of
officers of Tonix executing this Agreement and all exhibits and schedules hereto
and all other documents, instruments and writings required pursuant to this
Agreement (the “Transaction Documents”), (ii) a copy of the Certificate of
Incorporation and By-Laws of  Tonix, as in effect on and as of the Closing Date,
and (iii) a copy of the resolutions of the Board of Directors of Tonix
authorizing and approving Tonix’s execution, delivery and performance of the
Transaction Documents, all matters in connection with the Transaction Documents,
and the transactions contemplated thereby; and


(ii)           all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and such other documents as Pubco may
reasonably request in connection with the transactions contemplated hereby.
 
(b)           Representations and Warranties True and Correct. The
representations and warranties of Tonix and the Tonix Shareholders herein
contained shall be true in all material respects at the Closing with the same
effect as though made at such time. Tonix and the Tonix Shareholders shall have
performed in all material respects all obligations and complied in all material
respects with all covenants and conditions required by this Agreement to be
performed or complied with by them at or prior to the Closing.


(c)           Consummation of Private Placement.  Consummation of the
Acquisition shall occur simultaneously with the closing of the Private
Placement.


(d)           No Adverse Effect.  The business and operations of Tonix will not
have suffered any Material Adverse Effect.




 
20

--------------------------------------------------------------------------------

 


ARTICLE 8
SEC FILING; TERMINATION


8.1           This Agreement may be terminated at any time prior to the Closing:


(a)           by mutual written agreement of Pubco and Tonix Shareholders;


(b)           by either Pubco or the Tonix Shareholders if the Transaction shall
not have been consummated for any reason by October 15, 2011; provided, however,
that the right to terminate this Agreement under this Section 8.1(b) shall not
be available to any party whose action or failure to act has been a principal
cause of or resulted in the failure of the Transaction to occur on or before
such date and such action or failure to act constitutes a breach of this
Agreement;


(c)           by either Pubco or the Tonix Shareholders if a governmental entity
shall have issued an order, decree or ruling or taken any other action, in any
case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Transaction, which order, decree, ruling or other action is
final and non-appealable;


(d)           by the Tonix Shareholders, upon a material breach of any
representation, warranty, covenant or agreement on the part of Pubco or the
Representative Stockholder set forth in this Agreement, or if any representation
or warranty of Pubco shall have become materially untrue, in either case such
that the conditions set forth in Section 7.1 would not be satisfied as of the
time of such breach or as of the time such representation or warranty shall have
become untrue, provided, that if such inaccuracy in the representations and
warranties by Pubco or the Representative Stockholder or breach by Pubco or the
Representative Stockholder is curable by Pubco or the Representative Stockholder
prior to the Closing Date, then the Tonix Shareholders may not terminate this
Agreement under this Section 8.1(d) for thirty (30) days after delivery of
written notice from the Tonix Shareholders to Pubco and the Representative
Stockholder of such breach, provided Pubco and the Representative Stockholder
continue to exercise commercially reasonable efforts to cure such breach (it
being understood that the Tonix Shareholders may not terminate this Agreement
pursuant to this Section 8.1(d) if they shall have materially breached this
Agreement or if such breach by Pubco or the Representative Stockholder is cured
during such thirty (30) day period); or
 
(e)           by Pubco or the Representative Stockholder, upon a material breach
of any representation, warranty, covenant or agreement on the part of Tonix or
the Tonix Shareholders set forth in this Agreement, or if any representation or
warranty of Tonix or the Tonix Shareholders shall have become materially untrue,
in either case such that the conditions set forth in Section 7.2 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such inaccuracy in the
representations and warranties by Tonix or the Tonix Shareholders or breach by
Tonix or the Tonix Shareholders is curable by Tonix or the Tonix Shareholders
prior to the Closing Date, then Pubco or the Representative Stockholder may not
terminate this Agreement under this Section 8.1(e) for thirty (30) days after
delivery of written notice from Pubco or the Representative Stockholder to Tonix
and the Tonix Shareholders of such breach, provided Tonix and the Tonix
Shareholders continue to exercise commercially reasonable efforts to cure such
breach (it being understood that Pubco may not terminate this Agreement pursuant
to this Section 8.1(e) if it shall have materially breached this Agreement or if
such breach by Tonix or the Tonix Shareholders is cured during such thirty (30)
day period).


8.2           Notice of Termination; Effect of Termination. Any termination of
this Agreement under Section 8.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 8.1(d) or Section 8.1(e) and the
proviso therein is applicable, thirty (30) days after) the delivery of written
notice of the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Transaction shall be abandoned, except
as set forth in Section 8.1, Section 8.2 and Article 9 (General Provisions),
each of which shall survive the termination of this Agreement.
 
ARTICLE 9
GENERAL PROVISIONS


9.1           Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature pages hereof (or at such other address for a party as shall be
specified by like notice) Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Eastern Standard Time) on a business day, (b) on the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Eastern
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (d) upon actual receipt by the party to whom such notice is required to be
given.
 
 

 
 
21

--------------------------------------------------------------------------------

 
9.2           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.


9.3           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.
 
9.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.


9.5           Separate Counsel. Each party hereby expressly acknowledges that it
has been advised to seek its own separate legal counsel for advice with respect
to this Agreement, and that no counsel to any party hereto has acted or is
acting as counsel to any other party hereto in connection with this Agreement.


9.6           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an  inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of the Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.


9.7           Counterparts and Signatures. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
will constitute one and the same Agreement.  This Agreement, to the extent
delivered by means of a facsimile machine or electronic mail (any such delivery,
an “Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them in person to all other
parties.  No party hereto shall raise the use of Electronic Delivery to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.


9.8           Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties upon approval by
the party, if such party is an individual, and upon approval of the Boards of
Directors of each of the parties that are corporate entities.


9.9           Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.


9.10           Waiver. No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition. No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.
 
9.11           Expenses. At or prior to the Closing, the parties hereto shall
pay all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.


* * * * * * * * * *
 
 
 
22

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.




PUBCO:


TAMANDARE EXPLORATIONS INC.,
a Nevada corporation




By: /s/ DAVID J. MOSS
David J. Moss
Chief Executive Officer


Address for Notices:


Address:    23046 Avenida de la Carlota, Suite 600
Laguna Hills, CA 92653
       Tel:
       Fax:
 
REPRESENTATIVE STOCKHOLDER:




/s/ DAVID J. MOSS
David J. Moss


Address for Notices:


Address:    23046 Avenida de la Carlota, Suite 600
Laguna Hills, CA 92653
       Tel:
       Fax:


 
 
23

--------------------------------------------------------------------------------

 




SIGNATURE PAGE OF TONIX


TONIX PHARMACEUTICALS, INC.,
a Delaware corporation




By: /s/ SETH LEDERMAN
Seth Lederman
President


Address for Notices:


Address:    509 Madison Avenue, Suite 306
New York, New York 10022
       Tel:       (212) 980-9155
       Fax:       (212) 923-5700






 
24

--------------------------------------------------------------------------------

 




SIGNATURE PAGES OF TONIX SHAREHOLDERS
 
TONIX SHAREHOLDERS:


_________________




By:           




/s/ Seth Lederman
/s/ Rhonda Rosen
 
/s/ Eli Lederman
 
/s/ Patrick P. Grace
/s/ Ernest Mario
 
/s/ Susan Kerridge
/s/ John Rhodes
 
/s/ Frank Condella
/s/ Benjamin A. Selzer
 
/s/ Richard N. Pierson, III
/s/ Eric Dunn
 
/s/ Robert Rachofsky
/s/ Vijay Rajguru
 
/s/ Charles Mather
/s/ Donald W. Landry
 
/s/ Herbert W. Harris
/s/ Brian B. Koo
 
/s/ Gerald Price
/s/ John A. Garraty, Jr.
 
/s/ David Moss
/s/ Theodore A. McGraw
 
/s/ Iredell W. Iglehart, III
/s/ Michael Sloma
 
/s/ Gregory M. Sullivan
/s/ Daniel Goodman
 
/s/ Harvey Moldofsky
/s/ Seth Lederman
Lederman & Co., LLC
 
/s/ Stuart Davidson
Oystercatcher Trust
 
/s/ Seth Lederman
L&L Technologies, LLC
 
/s/ William David Ju
William David Ju, LLC
/s/ Mark Goldwasser
National Holding Corporation
 
/s/ Seth Lederman
Seth M. Lederman 1999 Trust
 
/s/ Stuart Davidson
Lysander, LLC
 
/s/ James Stuart, Jr.
Lion Rock Investment, LLC
 
/s/ Seth Lederman
Targent Pharmaceuticals, LLC
 

 
 
 
 
 
25

--------------------------------------------------------------------------------

 

 
Address for Notices:


Address: _________________________                      
Tel:          _________________________                   
Fax:          _________________________                     


Please Check One:


The Tonix Shareholder hereby certifies that it is:



 
____
an “Accredited Investor” under Regulation D of the Securities Act (see Section
3.4 and Annex III of this Agreement); or




 
____
a Non-U.S. Person, that hereby confirms that the representations and warranties
in Section 3.4(b) of this Agreement are true and correct as to such Tonix
Shareholder, and hereby accepts and agrees to comply with the covenants in
Section 3.4(b).

 
 


 
26

--------------------------------------------------------------------------------

 



 
ANNEX I
 
 
(I)
 
 
 
 
Name of
Tonix Shareholders
 
(II)
 
 
 
 
Tonix Equity
Interests Transferred to Pubco
 
(III)
 
 
Pubco
Shares
Issued to
Tonix Shareholders (or Designees)
Lederman & Co., LLC
Preferred B 536,026
Preferred A 375,000
Common 1,582,500
5,753,865
     
Seth Lederman, MD
Preferred B 155,455
Preferred A 375,000
Common 301,500
2,809,237
     
Eli Lederman, PhD
Preferred B 90,910
Preferred A 375,000
2,236,310
     
L&L Technologies, LLC
Preferred B 84,545
Common 1,706,250
1,894,857
     
National Holding Corporation
Preferred A 375,000
Common 75,000
1,865,406
     
Lysander, LLC
Preferred B 227,273
1,090,882
     
Ernest Mario, PhD
Preferred B 181,818
Common 200,000
1,047,245
     
Targent Pharmaceuticals, LLC
Preferred B 200,000
959,974
     
John Rhodes
Preferred B 136,364
Common 150,000
785,436
     
Benjamin A. Selzer
Preferred B 70,000
Common 225,000
532,350
     
Eric Dunn
Preferred B 90,909
436,352
     
Vijay Rajguru
Preferred B 90,909
436,352
     
Donald W. Landry, MD
Preferred B 74,954
359,770
     
Brian B. Koo
Preferred B 50,000
239,994
     
John A. Garraty, Jr.
Preferred B 45,455
218,178
     
Theodore A. McGraw
Preferred B 45,455
218,178
     
Lion Rock Investment, LLC
Preferred B 45,455
218,178
     
Michael Sloma
Preferred B 45,455
218,178
     
Rhonda Rosen
Common 225,000
196,359
     
Patrick P. Grace
Common 150,000
130,906
     
Oystercatcher Trust
Common 150,000
130,906
     
Susan Kerridge
Common 150,000
130,906
     
William David Ju, LLC
Preferred B 22,727
109,087
     
Frank Condella
Preferred B 22,727
109,087
     
Richard N. Pierson, III, MD
Preferred B 22,727
109,087
     
Robert Rachofsky
Preferred B 22,727
109,087
     
Charles Mather
Preferred B 13,636
Common 25,000
87,269
     
Seth M. Lederman 1999 Trust
Common 84,750
73,961
     
Herbert W. Harris, MD, PhD
Common 45,000
39,272
     
Gerald Price
Common 30,000
26,181
     
David Moss
Common 25,000
21,818
     
Iredell W. Iglehart, III, MD
Common 22,500
19,636
     
Gregory M. Sullivan, MD
Common 22,500
19,636
     
Harvey Moldofsky, MD
Common 22,500
19,636
     
Daniel Goodman, MD
Common 15,000
13,091
     
Total
Preferred A 1,500,000
Preferred B 2,275,527
Common 5,207,500
22,666,667




 
27

--------------------------------------------------------------------------------

 
 
ANNEX II


(I)
 
 
 
Name of Representative Stockholder
(II)
 
 
Shares of Pubco Common Stock Owned Immediately Prior to Transaction
(III)
 
 
 
Shares of Pubco Common Stock Cancelled
(IV)
 
 
Shares of Pubco  Common Stock Owned Post-Transaction
David Moss
3,250,000
1,500,000
1,771,818 *
Total:
3,250,000
1,500,000
1,771,818 *



* Includes 21,818 shares of common stock to be received by Mr. Moss in exchange
for 25,000 shares of Tonix common stock owned.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
ANNEX III


ACCREDITED INVESTOR DEFINITION
 
Category A
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, excluding the
value of such person’s primary residence, presently exceeds $1,000,000.
   
Category B
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.
   
Category C
The undersigned is a director or executive officer of Pubco which is issuing and
selling the securities.
   
Category D
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors.
   
Category E
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.
   
Category F
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
   
Category G
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor“ as defined in Regulation 506(b)(2)(ii)
under the Act.
   
Category H
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.

 


 
29

--------------------------------------------------------------------------------

 
EXHIBIT A


1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of Nevada.  The Company has full power to own its
properties and conduct the business presently being conducted by them.


2. The Company has filed all reports required to be filed by it under the
Securities Exchange Act of 1934, including pursuant to Section 13(a) or 15(d)
thereof, since April 18, 2008 on a timely basis, or has received a valid
extension of such time of filing.


3. The Company has the corporate power and authority and has taken all requisite
corporate action necessary for (i) the authorization, execution and delivery of
the Transaction Documents and (ii) the authorization of all obligations of the
Company under the Transaction Documents.  Each of the Transaction Documents
constitutes valid and binding obligations of the Company enforceable against it
in accordance with its terms, except that (a) such enforceability may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights in general and (b) the remedies of specific performance and
injunctive and other forms of injunctive relief may be subject to equitable
defenses.


4. The Company has good and marketable title to all properties and assets
required for the operation of its business, free and clear of all liens,
charges, encumbrances, claims, security interests, restrictions and defects of
any material nature whatsoever.


5. The execution, delivery and performance of the Transaction Documents by the
Company, do not and the fulfillment of the terms thereof by the Company, will
not (i) result in a violation of the Company’s Articles of Incorporation or
By-Laws; (ii) conflict with, or constitute a material default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture, instrument, mortgage, deed of trust, lease,
judgment, order, award, decree or other instrument or restriction to which the
Company is a party or by which it is bound; or (iii) result in a violation of
any federal or state law, rule or regulation applicable to the Company or by
which any property or asset of the Company is bound or affected.


6. The Pubco Shares which are being issued on the date hereof pursuant to the
Transaction Documents have been duly authorized and validly issued and are fully
paid and nonassessable and free of preemptive or similar rights, and have been
issued in compliance with applicable securities laws, rules and regulations.
 


7. The initial sale of the Pubco Shares as contemplated by the Transaction
Documents is exempt from the registration and prospectus delivery requirements
of the Securities Act of 1933, as amended.


8. The authorized capital stock of the Company consists of 75,000,000 shares of
Common Stock, par value $.001 per share and no shares of Preferred Stock.  As of
the date hereof, and excluding any shares of Common Stock to be issued pursuant
to the terms of the Transaction Documents and any shares of Common Stock to be
issued upon the conversion or exercise of outstanding securities convertible or
exercisable into shares of Common Stock, there are 4,000,000 shares of Common
Stock and no shares of Preferred Stock issued and outstanding.  All of the
issued and outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid, non-assessable, free of all preemptive
rights and were issued in compliance with the registration requirements (or
valid exemptions therefrom) under the Securities Act of 1933, as amended.


9. There is no action, suit, proceeding, inquiry or investigation before or by
any court, public board or body or any governmental agency or self-regulatory
organization pending or threatened against or affecting the Company, wherein an
unfavorable decision, ruling or finding would have a Material Adverse Effect or
which would adversely affect the validity or enforceability of or the authority
or ability of the Company to perform its obligations under the Transaction
Documents.


10. No consent, license, permit, waiver, approval or authorization of, or
designation, declaration, registration or filing with, any court, governmental
or regulatory authority, or self-regulatory organization, is required in
connection with the execution, delivery and performance by the Company of the
Transaction Documents.
 
 

 
 
30

--------------------------------------------------------------------------------

 


DISCLOSURE SCHEDULES
TO
SHARE EXCHANGE AGREEMENT


SCHEDULE 2.1
(List of Business Jurisdictions)


Delaware
New York
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2.3
(Subsidiaries)


Krele, LLC, a Delaware limited liability company – 100% owned by Tonix
Pharmaceuticals, Inc.






 
32

--------------------------------------------------------------------------------

 
SCHEDULE 2.8
(Intellectual Property)


Patent/ Application
 
Number
 
Name
 
Jurisdiction
Patent
 
6,541,523
 
“Methods For Treating Or Preventing Fibromyalgia Using Very Low Doses Of
Cyclobenzaprine”
 
U.S.A.
Patent
 
6,395,788
 
“Methods And Compositions For Treating Or Preventing Sleep Disturbances And
Associated Illnesses Using Very Low Doses Of Cyclobenzaprine”
 
U.S.A.
Patent
 
6,358,944
 
“Methods And Compositions For Treating Generalized Anxiety Disorder”
 
U.S.A.
Application
 
12/948,828
 
“Methods And Compositions For Treating Symptoms Associated With Post-Traumatic
Stress Disorder Using Cyclobenzaprine”
 
U.S.A.
Application
 
61/449,838
 
“Methods and Compositions for Treating Depression Using Cyclobenzaprine”
 
U.S.A.
Application
 
13/157,270
 
“Method for Improving Fatigue Using Low Dose Cyclobenzaprine”
 
U.S.A.
Patents
 
1202722
 
“Uses of Compositions for Treating or Preventing Sleep Disturbances Using
Very  Low Doses of Cyclobenzaprine”
 
Belgium, France, Ireland, Luxembourg, Monaco, Portugal, Switzerland and United
Kingdom
Patent
 
 299369
 
“Uses of Compositions for Treating or Preventing Sleep Disturbances Using
Very  Low Doses of Cyclobenzaprine”
 
Austria
Patent
 
60021266
 
“Uses of Compositions for Treating or Preventing Sleep Disturbances Using
Very  Low Doses of Cyclobenzaprine”
 
Germany
Patent
 
516749
 
“Uses of Compositions for Treating or Preventing Sleep Disturbances Using
Very  Low Doses of Cyclobenzaprine”
 
New Zealand
Patent
 
2245944
 
“Uses of Compositions for Treating or Preventing Sleep Disturbances Using
Very  Low Doses of Cyclobenzaprine”
 
Spain
Patent
 
1047691
 
“Uses of Compositions for Treating or Preventing Sleep Disturbances Using
Very  Low Doses of Cyclobenzaprine”
 
Hong Kong
Application
 
PCT/US
10/02979
 
“Methods And Compositions For Treating Symptoms Associated With Post-Traumatic
Stress Disorder Using Cyclobenzaprine”
 
PCT
Application
 
12/145,792
 
“Compositions and Methods for Increasing Compliance with Therapies using
Aldehyde Dehydrogenase Inhibitors and Treating Alcoholism” (notice of allowance)
 
U.S.A.
Application
 
PCT/US 11/01529
 
“Method for Treating Cocaine Addiction”
 
PCT
Patent
 
2002354017
 
“Compositions and Methods for Increasing Compliance with Therapies using
Aldehyde Dehydrogenase Inhibitors and Treating Alcoholism”
 
Australia
Patent
 
2463987
 
“Compositions and Methods for Increasing Compliance with Therapies using
Aldehyde Dehydrogenase Inhibitors and Treating Alcoholism”
 
Canada
Patents
 
1441708
 
“Compositions and Methods for Increasing Compliance with Therapies using
Aldehyde Dehydrogenase Inhibitors and Treating Alcoholism”
 
Austria
Belgium
Switzerland
Denmark
Luxembourg
Monaco
Germany
France
Portugal and
United Kingdom
Application
 
12/151,200
 
“Method For Treating Neurodegenerative Dysfunction”
 
U.S.A.
Application
 
2723688
 
“Method For Treating Neurodegenerative Dysfunction”
 
Canada
Application
 
2299822
 
“Method For Treating Neurodegenerative Dysfunction”
 
European Patent Office





Trademark/ Application
Number
Name
Jurisdiction
Application
85088881
Tonix Pharmaceuticals
U.S.A.





 
33

--------------------------------------------------------------------------------

 




SCHEDULE 2.9
(Litigation)


None.
 
 
 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.11
(Contracts)


Consulting Agreement, dated as of June 4, 2010, by and between Krele
Pharmaceuticals, Inc. (now, Tonix Pharmaceuticals, Inc.) and Lederman & Co., LLC
 
Amendment to Consulting Agreement, dated as of December 9, 2010, by and between
Tonix Pharmaceuticals, Inc. and Lederman & Co., LLC
 
Consulting Agreement, dated as of June 4, 2010, by and between Krele
Pharmaceuticals, Inc. (now, Tonix Pharmaceuticals, Inc.) and L&L Technologies,
LLC
 
Technology Transfer and Assignment Agreement, dated as of June 4, 2010, by and
between Krele Pharmaceuticals, Inc. (now, Tonix Pharmaceuticals, Inc.) and
Lederman & Co., LLC
 
Financial Public Relations Agreement, dated as of August 1, 2011, by and between
Tonix Pharmaceuticals, Inc. and Porter, LeVay & Rose, Inc.
 
Feasibility and Option Agreement, dated as of June 20, 2007, by and between
Krele Pharmaceuticals, Inc. (now, Tonix Pharmaceuticals, Inc.) and Lipocine,
Inc.
 
Amendment to Feasibility and Option Agreement, dated as of October 4, 2010, by
and between Tonix Pharmaceuticals, Inc. and Lipocine, Inc.
 
Engagement Agreement, dated as of October 6, 2010, by and between Tonix
Pharmaceuticals, Inc. and Frost and Sullivan
 
API Supply and Development Agreement, dated as of April 7, 2011, by and between
Tonix Pharmaceuticals, Inc. and JFC Technologies, Inc.
 
Employment Agreement, dated as of April 1, 2011, by and between Tonix
Pharmaceuticals, Inc. and Rhonda Rosen
 
Employment Agreement, dated as of April 1, 2011, by and between Tonix
Pharmaceuticals, Inc. and Benjamin A. Selzer
 
Employment Agreement, dated as of April 1, 2011, by and between Tonix
Pharmaceuticals, Inc. and Susan Oliver (now, Susan Kerridge)
 
Amendment to Employment Agreement, dated as of July 27, 2011, by and between
Tonix Pharmaceuticals, Inc. and Rhonda Rosen
 
Amendment to Employment Agreement, dated as of July 27, 2011, by and between
Tonix Pharmaceuticals, Inc. and Benjamin A. Selzer
 
Amendment to Employment Agreement, dated as of July 27, 2011, by and between
Tonix Pharmaceuticals, Inc. and Susan Oliver (now, Susan Kerridge)
 
Consulting Agreement, dated as of June 2, 2011, by and between Tonix
Pharmaceuticals, Inc. and Pharmanet Canada, Inc.

 
 
35

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.12
(Material Changes)


On September 9, 2011, Tonix sold $500,000 principal amount of the Old Notes
accredited investors. The Old Notes were due one year from the date of issuance,
bear interest at the rate of 8% per annum and are automatically convertible into
Debentures in the Private Placement.




 
36

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.17
(Certain Fees)


In connection with the Private Placement, Tonix has agreed to pay its placement
agents, WFG Investments, Inc., Seagate Advisors Inc. and CSA Capital Limited an
8% commission of the gross proceeds delivered by purchasers introduced by such
placement agents in the Private Placement. In addition, WFG Investments, Inc.,
Seagate Advisors Inc. and CSA Capital Limited shall earn warrants to purchase
shares of Common Stock equal to 3%, 9% and 9%, respectively, of the gross
proceeds delivered by purchasers introduced by such placement agents in the
Private Placement divided by the purchase price per share in a Subsequent
Financing (as defined in the Private Placement documents). In the event that the
Subsequent Financing has not occurred within 12 months from the date of issuance
of the Debentures, WFG Investments, Inc., Seagate Advisors Inc. and CSA Capital
Limited will receive, in lieu of the warrants, shares of common stock equal to
3%, 9% and 9%, respectively, of the number of shares of Common Stock such
purchasers introduced by such placement agents in the Private Placement are
entitled to receive upon conversion of their Debentures.


In addition, we agreed to issue Dawson James Securities, Inc. 400,000 shares of
Pubco common stock.
 
 
 
37

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.18
(Registration Rights)


None.
 
 
 
38

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.6
(Capitalization and Pubco Stock Issuances)


Pubco’s authorized capital stock is comprised of 75,000,000 shares of common
stock, par value $.001 and and no shares of preferred stock, of which 4,000,000
shares of common stock are issued and outstanding immediately prior to the
consummation of the Acquisition.


Other than the issuances of Pubco’s restricted common stock to the Tonix
Shareholders at the Closing in connection with this Share Exchange Agreement,
there are no contracts, commitments or obligations to issue shares of Pubco’s
common stock.


There have been no issuances of stock for Pubco since the Form 10-Q filed on
August 15, 2011.


David J. Moss, the sole officer and director of Pubco, beneficially owns
1,771,818 shares of Pubco common stock upon consummation of this Agreement,
which includes 1,750,000 shares owned prior to the Share Exchange and 21,818
shares to be received by Mr. Moss in exchange for 25,000 shares of Tonix common
stock owned.
 
 
 
39

--------------------------------------------------------------------------------

 

 


SCHEDULE 4.8
(Material Changes)


None.
 
 
 
40

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.26
(Pubco’s Accountant)


MaloneBailey, LLP
10350 Richmond Ave., Suite 800
Houston, Texas 77042
Phone: 713.343.4200
Fax: 713.266.1815


 
41

--------------------------------------------------------------------------------

 


SCHEDULE 4.33
(Pubco’s Contracts)


Agreement Appointing Holladay Stock Transfer, Inc. as Transfer Agent and
Registrar dated as of September 14, 2008 by and between Tamandare Explorations
Inc. and Holladay Stock Transfer, Inc.


Promissory Note dated December 17, 2010 by and between Tamandare Explorations
Inc. and David Moss.


Agreement for Virtual Office Services dated November 24, 2011 between Tamandare
Explorations Inc. and Regus.
 
 
 
 
42

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.34
(Pubco’s Schedule of Liabilities)


The $10,000 promissory note issued by Pubco to David Moss was forgiven by Mr.
Moss immediately prior to the closing of the Share Exchange Agreement.


 
 
 
43

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.37
(Pubco’s Transfer Agent)


Holladay Stock Transfer, Inc.
2939 North 67th Place, Suite C
Scottsdale, AZ 85251
(480) 481-3940
Account Manager:





 
 
 
44